DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
In the amendment dated 11/22/2021, claims 37-46 are newly added; claims 12, 15, 22, 27-30, 32-33, and 35-46 are pending.
Claims 12, 15, 22, 29-30, and 33 have been amended; claims 21, 23-24, 31, and 34 have been cancelled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  
The features “conductor”, “contiguous area”, “first section”, and “second section” recited in lines 7-11, claim 12;
The features “contiguous area”, “first section”, and “second section” recited in lines 9-13, claim 29. 
The above features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In the Drawings, the conductor is marked as number “42” but number “42” does not border “a contiguous area on the cover over the emitter and detector through which the emitted radiation from the emitter and the reflected radiation to the detector passes” recited in claim 12. For examination purposes, the “conductor” and “contiguous area” in claim 12 are interpret to be the numbers “38” and “39” respectively in the Drawings. Similarly, the “contiguous area” in claim 29 is interpret to be the number “39”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 15, 22, 27-30, 32-33, 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites the limitations: “the conductor does not traverse the contiguous area on the cover, the contiguous area consists of a first section over the emitter and a second section over the detector, and wherein the first section is smaller than the second section” were not supported by the original disclosure of the current application. The specification and the Drawings do not show the “contiguous area” as well as the “first and sections”. The Examiner could not find the contiguous area in order to determine the conductor does not traverse the contiguous area on the cover and the first section of the contiguous area over the emitter is smaller than the second section of the contiguous area over the detector as claimed. In addition, the above limitation “the conductor does not traverse the contiguous area on the cover” is a negative limitation and it must have basis in the original disclosure (see MPEP 2173.05 (I) “Negative Limitations”).
Similarly, claim 29 recites the limitations: “the wire-like trace does not traverse the contiguous area on the cover, wherein the contiguous area consists a first section over the emitter and a second section over the detector, and wherein the first section is smaller than the second section” were not supported by the original disclosure of the current application by the same reason(s) above. The negative limitation “the wire-like trace does not traverse the contiguous area on the cover” must have basis in the original disclosure (see MPEP 2173.05 (I) “Negative Limitations”).
Thus, claims 12 and 29 contain new matter(s).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30, 32-33, 35-36, 39, 43, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 45 recites the term “thin film substrate” in lines 2-3 is a relative term which renders the claim indefinite. The word “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 29-33, 39, 43 recites the term “wire-like trace” is unclear what can be “wire-like”. The Examiner understands the meaning of “wire”, but not sure whether the claimed wire-like trace is in the shape of wire or not. The meaning of the term “wire-like trace” is not apparent so that it is rejected under 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40, 42, 43, 45 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Martinez (US 2010/0032421 A1).
Regarding claim 40, Martinez discloses
A sensor device (glass pane with signal device, see fig.1), comprising:
 an emitter (“device for generating a warning signal” inside the signaling device 12, see fig.1 and para.0019) configured to emit radiation (signals 16, see fig.1. “… Signals 16 may be electromagnetic waves, radar signals or sonar signals”, see para.0020);
a detector (“transceiver” inside the signaling device 12, see fig.1) configured to detect radiation reflected from an object (see fig.1 and para.0019-0020. The “transceiver” inside the signaling device 12 detects received signals 14 from any object);
a cover (glass pane 6 and  layers of flat heater element 2 which are different than heating layers 24,26 and 30, see figs.1-2) covering at least one of the emitter and the detector (“device for generating a warning signal” or the “transceiver” inside the signaling device 12), the cover (glass pane 6, and adhesive layer 32,see figs.1-2) allowing the radiation (signals 14 and 16) to pass through the cover (see fig.1); and 
a heater (current conductor layers 24, 26 and the electrical resistance layer 30, see figs.1,2,4, para.0032-0033, these layers distribute the heating power) comprising at least one conductor (current conductor layer 24 or 26, see figs.2 and 4) disposed on a portion of the cover (a portion of the combo glass pane 6 and  layers of flat heater element 2 which are different than heating layers 24,26 and 30, see figs.1-2); and

    PNG
    media_image1.png
    570
    468
    media_image1.png
    Greyscale

Figure 4 of Martinez

 at least one electrically conductive connector pad (connection element 18 or 20, see fig.1 and 2) disposed on the portion of the cover (portion of the combo glass pane 6 and  layers of flat heater element 2 which are different than heating layers 24,26 and 30), wherein a position and an arrangement of the heater (two current conductor layers 24 and 26 and the electrical resistance layer 30) provides enough surface contact (surface contact of the layers 24, 26, and 32 as shown in figs.1,2, and 4) to sufficiently heat the cover (see para.0031-0033) while not blocking an area (passage opening 10, see figs.1 and 4) through which the radiation (signals 14 and 16, see fig.1) must pass for proper operation of the emitter and the detector (see para.0016: “ the signaling device 12 can receive signals 14 or transmit signals 16 through the passage opening 10 and the heated region 8 of the glass pane depending on whether the signaling device is a receiver, a transmitter or a transceiver”).  
Regarding claim 42, Martinez further discloses the cover (the combo glass pane 6 and  layers of flat heater element 2 which are different than heating layers 24,26 and 30, see fig.1) has an interior surface (interior surface of the of the combo glass pane 6 and  layers of flat heater element 2 which are different than heating layers 24,26 and 30) facing the at least one of the emitter and the detector (the signaling device 12, see fig.1) and the portion of the cover (the portion of the combo glass pane 6 and  layers of flat heater element 2 which are different than heating layers 24,26 and 30) including the heater (two current conductor layers 24 and 26 and the electrical resistance layer 30, see figs.1,2,4) is on the interior surface (see figs.1-2).  
Regarding claim 43, Martinez further discloses the heater (two current conductor layers 24 and 26 and the electrical resistance layer 30, see figs.1,2,4) comprises a wire-like trace (current conductor layer 26, se fig.4. para.0031 recites: “radially outer current conductor layer 26 may also be in the form of a continuous ring line…”) comprising the electrically conductive material (it is clear that the current conductor layer 26 comprising the electrically conductive material, see para.0032).  
Regarding claim 45, Martinez further discloses the cover (the combo glass pane 6 and  layers of flat heater element 2 which are different than heating layers 24,26 and 30) comprises a plurality of layers (see figs.1-2), one of the layers comprises glass glass pane 6), another one of the layers comprises a thin film substrate ( adhesive layer 32, see figs.1-2) secured to the one of the layers (glass pane 6, see fig.1 and para.0024-0025, the adhesive layer 32 secured to the glass pane 6), and the portion of the cover (the portion of the combo glass pane 6 and  layers of flat heater element 2 which are different than heating layers 24,26 and 30) comprises the thin film substrate (adhesive layer 32, see fig.1).  

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12, 27, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US 2010/0032421 A1, previously cited) in view of Nakajama (US 2015/0029487 A1, newly cited)
Regarding claim 12, Martinez discloses
A sensor device (glass pane with signal device, see figs.1-7), comprising: 
an emitter (“device for generating a warning signal” inside the signaling device 12, see fig.1 and para.0019) configured to emit radiation (signals 16, see fig.1. “… Signals 16 may be electromagnetic waves, radar signals or sonar signals”, see para.0020);
a detector (“transceiver” inside the signaling device 12, see fig.1) configured to detect a portion of the emitted radiation that is reflected from an object (see fig.1 and para.0019-0020. The “transceiver” inside the signaling device 12 detects received signals 14 from any object);
a cover (glass pane 6, see fig.1) covering at least one of the emitter and the detector (“device for generating a warning signal” or the “transceiver” inside the signaling device 12), the cover allowing the emitted and reflected radiation (signals 14 and 16) to pass through the cover (glass pane 6); and 
a heater (flat heater element 2, see figs.1 and 4) disposed on the cover (glass pane 6, see fig.1), the heater (flat heater element 2) comprising a conductor (current conductor layer 24 or 26, see fig.4 ) that borders a contiguous area (passage opening 10, see figs.1,4 and para.0031) on the cover (glass pane 6, see fig.1) over the emitter and detector (“device for generating a warning signal” and the “transceiver” inside the signaling device 12, see fig.1)  through which the emitted radiation from the emitter  and the reflected radiation to the detector passes (see fig.1, signals 14 and 16 passed through the passage opening 10), wherein the conductor (current conductor layer 24 or 26) does not traverse the contiguous area (passage opening 10) on the cover (glass pane 6, see fig.1 and 4. Notes:  in the current application, the conductor 38 borders the contiguous area 39 such that the conductor 38 does not traverse the contiguous area 39 on the cover 34. In the same manner, in Martinez, the current conductor layer 24 or 26 borders the passage opening 10 such that it does not traverse the passage opening 10);

Martinez does not explicitly disclose the contiguous area consists of a first section over the emitter and a second section over the detector, and wherein the first section is smaller than the second section.  
Nakajama discloses a detection apparatus, comprising:
the contiguous area (area of  the transmission translucent window 12 and the receiving translucent window 13, see figs.3-6) consists of a first section (area of  the transmission translucent window 12 , see figs.3-6) over the emitter (transmission unit 20, see fig.6) and a second section (area of the receiving translucent window 13, see fig.6) over the detector (receiving unit 30, see fig.6) , and wherein the first section (area of  the transmission translucent window 12 ) is smaller than the second section (area of the receiving translucent window 13, see figs.3 and 6).  

    PNG
    media_image2.png
    483
    717
    media_image2.png
    Greyscale

Figure 6 of Nakajama
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the passage opening 10 of Martinez (equivalent to the claimed “contiguous area”) to include the teachings of Nakajama such that the contiguous area consists of the first section over the emitter and the second section over the detector, and wherein the first section is smaller than the second section.  The modification allows to increase the detecting area which improves the sensor performance. 
Regarding claim 27, Martinez further discloses the emitter (device for generating a warning signal” inside the signaling device 12) is a RADAR emitter (see para.0020) and the detector (“transceiver” inside the signaling device 12) 1) is a RADAR detector (see para.0020: “The received signals 14 and/or the transmitted signals 16 may be … radar signals …”).  
Regarding claim 37, Martinez further discloses the heater (heater element 2, see figs.1 and 4) comprises the conductor (current conductor layer 24 or 26) and at least one electrically conductive connector pad (connection element 18 or 20, see figs.2 and 4), the conductor (current conductor layer 24 or 26) and the at least one electrically conductive connector pad (connection element 18 or 20) are made of an electrically conductive material (see para.0027, it is clear that they are made of an electrically conductive material to supply power for heating).
Claim(s) 15, 29-30, 33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Nakajama, and further in view of Dammura et al. (US 2011/0114631 A1, previously cited)
Regarding claim 15, the modification discloses substantially all the claimed limitations as set forth.
Martinez/ Nakajama does not explicitly disclose the electrically conductive material comprises silver.  
Dammura discloses a heat-generating panel, comprising: the electrically conductive material comprises silver (silver paste 134, see fig.1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrically conductive material of Martinez’s heater to comprise silver. Doing so allows “an efficient heating process is realized with less energy loss for heating.” (See para.0102 of Dammura). In addition, silver has a good electrical and thermal conductivity.
Regarding claim 29, Martinez discloses
 A sensor device (glass pane with signal device, see figs.1-7), comprising: 
an emitter (“device for generating a warning signal” inside the signaling device 12, see fig.1 and para.0019) configured to emit radiation (signals 16, see fig.1. “… signals 16 may be electromagnetic waves, radar signals or sonar signals”, see para.0020);
a detector (“transceiver” inside the signaling device 12, see fig.1) configured to detect a portion of the emitted radiation that is reflected from an object (see fig.1 and para.0019-0020. The “transceiver” inside the signaling device 12 detects received signals 14 from any object. Thus, it detects the transmitted signal 16 when the signal 16 is reflected);
a cover (glass pane 6 and layers of flat heater element 2 which are different than current conductor layer 24 and 26, see figs.1-2) covering at least one of the emitter and the detector (“device for generating a warning signal” or the “transceiver” inside the signaling device 12), the cover allowing the emitted and reflected radiation (signals 14 and 16) to pass through the cover (glass pane 6 and layers of flat heater element 2 which are different than current conductor layer 24 and 26);
wherein the cover (glass pane 6 and layers of flat heater element 2 which are different than current conductor layer 24 and 26) comprises: 
a first layer (glass pane 6) comprising glass or polycarbonate (glass); 
a film substrate layer (carrier film 22, see fig.2)  on which a heater consists of a wire-like trace (see current conductor layer 24 or 26 in fig.4 is in the shape of wire-like trace) that borders a contiguous area (passage opening 10, see figs.1 and 4) on the cover  (glass pane 6 and layers of flat heater element 2 which are different than current conductor layer 24 and 26) over the emitter (“device for generating a warning signal” inside the signaling device 12, see fig.1) and detector (“transceiver” inside the signaling device 12, see fig.1) through which the emitted radiation from the emitter and the reflected radiation to the detector passes (see fig.1 and para.0016), wherein the wire-like trace (see current conductor layer 24 or 26 in fig.4 is in the shape of wire-like trace) does not traverse the contiguous area (passage opening 10) on the cover (glass pane 6, see fig.1 and 4. Notes:  in the current application, the conductor 38 borders the contiguous area 39 such that the conductor 38 does not traverse the contiguous area 39 on the cover 34. In the same manner, in Martinez, the current conductor layer 24 or 26 borders the passage opening 10 such that it does not traverse the passage opening 10);

 	

Martinez does not explicitly disclose 
wherein the contiguous area consists of a first section over the emitter and a second section over the detector, and wherein the first section is smaller than the second section;
 a vinyl interlayer disposed between the film substrate layer and the first layer comprising glass or polycarbonate; and 
a second layer comprising glass or polycarbonate, wherein the film substrate layer and the vinyl interlayer are disposed intermediate the first layer and the second layer.  
However, Nakajama discloses a detection apparatus, comprising:
the contiguous area (area of  the transmission translucent window 12 and the receiving translucent window 13, see figs.3-6) consists of a first section (area of  the transmission translucent window 12 , see fig.6) over the emitter (transmission unit 20, see fig.6) and a second section (area of the receiving translucent window 13, see fig.6) over the detector (receiving unit 30, see fig.6) , and wherein the first section (area of  the transmission translucent window 12 )  is smaller than the second section (area of the receiving translucent window 13, see figs. 3 and 6).  

    PNG
    media_image2.png
    483
    717
    media_image2.png
    Greyscale

Figure 6 of Nakajama
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the passage opening 10 of Martinez (equivalent to the claimed “contiguous area”) to include the teachings of Nakajama such that the contiguous area consists of the first section over the emitter and the second section over the detector, and wherein the first section is smaller than the second section.  The modification allows to increase the detecting area which improves the sensor performance. 
In addition, Dammura discloses a heat-generating panel, comprising:
a vinyl interlayer (interlayer film 410, see fig.5 and para.0107, wherein the interlayer film 410 is vinyl) disposed between the film substrate layer (metal tape 132, see figs. 1A and 5) and the first layer comprising glass or polycarbonate (upper plate glass 110, see annotated fig.5 below),

    PNG
    media_image3.png
    458
    1138
    media_image3.png
    Greyscale

Annotated fig.5 of Dammura
a second layer comprising glass or polycarbonate (lower plate glass 110, see fig.5), wherein the film substrate layer (metal tape 132) and the vinyl interlayer (interlayer film 410) are disposed intermediate the first layer (upper plate glass 110) and the second layer (lower plate glass 110).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Martinez’s cover (e.g. glass pane 6 and flat heater element 2) by the teachings as taught by Dammura such that the vinyl interlayer disposed between the film substrate layer and the first layer comprising glass or polycarbonate; and the second layer comprising glass or polycarbonate, wherein the film substrate layer and the vinyl interlayer are disposed intermediate the first layer and the second layer. Doing so allows the interlayer film interposed between the glasses provides excellent adhesiveness to the glasses. The second glass layer provides a double glazed window that has better thermal insulation.
Regarding claim 30, Martinez further discloses the wire-like trace (see current conductor layer 24 or 26 in fig.4 is in the shape of wire-like trace) is made of an electrically conductive material (see para.0022).  
Regarding claim 33, Martinez further discloses the heater (heater element 2, see figs.1 and 4) consists of the wire-like trace (see current conductor layer 24 or 26 in fig.4 is in the shape of wire-like trace) and at least one electrically conductive connector pad (connection element 18 or 20, see figs.1 and 4).  
Regarding claim 35, Martinez further discloses the emitter (device for generating a warning signal” inside the signaling device 12) is a RADAR emitter (see para.0020) and the detector (“transceiver” inside the signaling device 12) 1) is a RADAR detector (see para.0020: “The received signals 14 and/or the transmitted signals 16 may be … radar signals …”).  

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Nakajama as applied to claim 12, and further in view of Mark (EP 1605729 B1, newly cited)
Regarding claim 22, the modification discloses substantially all the claimed limitations as set forth.
Martinez/ Nakajama does not explicitly disclose the conductor follows a meandering path.  
Mark discloses an electrically heated window, having:
the conductor (heating element 90, see fig.9) follows a meandering path (see fig.9).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the current conductor layer 24 or 26 of Martinez to include that it follows a meandering path as taught by Mark. Doing so allows to increase the heating area and avoid impairment of the measurement by condensation on the inner surface of the window (see para.004 of Mark).
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Nakajama as applied to claim 12, and further in view of Buchanan (US 20040167717 A1, previously cited)
Regarding claim 28, the modification discloses substantially all the claimed limitations as set forth.
Martinez does not explicitly disclose the emitter is a LIDAR emitter and the detector is a LIDAR detector.  
Buchanan discloses a sensing apparatus for vehicle, comprising: 
the emitter is a LIDAR emitter and the detector is a LIDAR detector (claim 18 recites: “the emitter and the receiver emit and receive … lidar signals.”)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the LIDAR emitter and detector as taught by Buchanan for the RADAR emitter and detector of Martinez. The substitution of one known element (the LIDAR emitter and detector as taught by Buchanan) for another (the RADAR emitter and detector of Martinez) would have yielded predictable results of sensing objects for vehicles. Doing so allows to generate a more detailed image of the object and also detect much smaller objects using the LIDAR.
Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Nakajama as applied to claim 12, and further in view of Haas (US 20060060576 A1, newly cited).
Regarding claim 38, the modification discloses substantially all the claimed limitations as set forth.
Martinez does not explicitly disclose the conductor and the at least one electrically conductive connector pad are formed by a fluid comprising the electrically conductive material that was deposited onto the cover and cured.  
Haas discloses a controllable thermal warming device, comprising:
the conductor (conductive ink 20, see figs.1 and 4) and the at least one electrically conductive connector pad (conductive ink pad 21, see figs.3,4) are formed by a fluid (“ink”, see para.0039) comprising the electrically conductive material (see para.0039) that was deposited onto the cover (substrate 22, see figs.3-4) and cured (see para.0041).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the current conductor layer 24 or 26 as taught by Martinez to include the conductor and the at least one electrically conductive connector pad are formed by a fluid comprising the electrically conductive material that was deposited onto the cover and cured as taught by Haas, in order to provide a thermal ink heating element with smooth surfaces and an excellent appearance and easier to be electrically connected to power.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Nakajama/Dammura as applied to claim 29, and further in view of Mark (EP 1605729 B1, newly cited)
Regarding claim 32, the modification discloses substantially all the claimed limitations as set forth.
Martinez does not explicitly disclose the wire-like trace follows a meandering path.  
Mark discloses an electrically heated window, having:
the wire-like trace (heating element 90, see fig.9) follows a meandering path (see fig.9).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the current conductor layer 24 or 26 of Martinez to include that it follows a meandering path as taught by Mark. Doing so allows to increase the heating area and avoid impairment of the measurement by condensation on the inner surface of the window (see para.004 of Mark).
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Nakajama/Dammura as applied to claim 29, and further in view of Buchanan (US 20040167717 A1, previously cited)
Regarding claim 36, the modification discloses substantially all the claimed limitations as set forth.
Martinez does not explicitly disclose the emitter is a LIDAR emitter and the detector is a LIDAR detector.  
Buchanan discloses a sensing apparatus for vehicle, comprising: 
the emitter is a LIDAR emitter  and the detector is a LIDAR detector (claim 18 recites: “the emitter and the receiver emit and receive … lidar signals.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the signaling device in Martinez to substitute the LIDAR emitter and detector as taught by Buchanan for the RADAR emitter and detector of Martinez. The substitution of one known element (the LIDAR emitter and detector as taught by Buchanan) for another (the RADAR emitter and detector of Martinez) would have yielded predictable results of sensing objects for vehicles. Doing so allows to generate a more detailed image of the object and also detect much smaller objects using the LIDAR.
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Nakajama/Dammura as applied to claim 29, and further in view of Haas (US20060060576 A1, newly cited).
Regarding claim 39, the modification discloses substantially all the claimed limitations as set forth.
Martinez does not explicitly disclose the wire-like trace is formed by a fluid comprising an electrically conductive material that was deposited onto the cover and cured.  
Haas discloses a controllable thermal warming device, comprising:
the wire-like trace (conductive ink 20, see figs.1 and 4) is formed by a fluid (“ink”, see para.0039) comprising an electrically conductive material (see para.0039) that was deposited onto the cover (substrate 22, see figs.3-4) and cured (see para.0041).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the current conductor layer 24 or 26 as taught by Martinez to include the wire-like trace is formed by a fluid comprising an electrically conductive material that was deposited onto the cover and cured as taught by Haas, in order to provide a thermal ink heating element with smooth surfaces and an excellent appearance and easier to be electrically connected to power.
Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Haas (US 20060060576 A1, newly cited).
Regarding claim 41, Martinez does not explicitly disclose the wire-like trace is formed by a fluid comprising an electrically conductive material that was deposited onto the cover and cured.  
Haas discloses a controllable thermal warming device is used for vehicles, comprising:
the at least one conductor (the conductive ink 20, see figs.3-4 of Haas) is formed onto a portion of the cover (substrate 22, see figs.3-4 of Haas) from a fluid (ink) comprising an electrically conductive material (see para.0039)  that was deposited onto the portion of the cover (substrate 22, see figs.3-4 of Haas) and cured (see para.0041 of Haas) and wherein the at least one electrically conductive connector pad (conductive ink pad 21 of Haas) is formed onto the portion of the cover (substrate 22, see figs.3-4 of Haas) from a fluid (ink) comprising an electrically conductive material that was deposited onto the portion of the cover and cured (see para.0041 of Haas).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the conductive ink 20 and conductive ink pad 21 as taught by Haas for the current conductor layers 24,26, projections 25,27, and electrical resistance layer 30, see figs.1,4, and para.0032, they distribute heating power and connection element 18/20 of Martinez to include the at least one electrically conductive connector pad disposed on the portion of the cover. The substitution of one known element (the conductive ink 20 and conductive ink pad 21 as taught by Haas) for another (heater element 2 and connection element 18/20 of Martinez) would have yielded predictable results of causing heat to radiation from the heating element. In addition, it provides a thermal ink heating element with smooth surfaces and an excellent appearance and easier to be electrically connected to power.
Claim(s) 44 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Dammura (US 2011/0114631 A1, previously cited)
Regarding claim 44, Martinez/ Haas does not explicitly disclose the electrically conductive material comprises silver.  
Dammura discloses a heat-generating panel, comprising: the electrically conductive material comprises silver (silver paste 134, see fig.1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrically conductive material of the combo Martinez and Haas’s heating element to comprise silver. Doing so allows “an efficient heating process is realized with less energy loss for heating” (see para.0102 of Dammura). In addition, silver has a good electrical and thermal conductivity.
Regarding claim 46, Martinez further discloses the cover comprises a plurality of layers (glass pane 6 and flat heater element 2)
However, Martinez does not explicitly disclose the plurality of layers comprises two layers that comprise glass or polycarbonate, the heater is on one surface of one of the two layers that faces toward another one of the two layers, the two layers are laminated together, and the heater is situated between.  
Dammura discloses a heat-generating panel, comprising:
the cover (double-glazed glass 300, see fig.3) comprises a plurality of layers (upper plate glass 110, lower plate glass 110, e electrically-conductive thin layer 120, see fig.3) and the plurality of layers (upper plate glass 110, lower plate glass 110, e electrically-conductive thin layer 120, see fig.3) comprises two layers (upper plate glass 110 and lower plate glass 110 in fig.3. These layers are separated by layer 120) that comprise glass or polycarbonate (glass), the heater (electrically-conductive thin layer 120, see fig.3 and para.0089. wherein the electrically-conductive thin layer 120 generates heat) is on one surface of one of the two layers (upper plate glass 110 and lower plate glass 110, see fig.3) that faces toward another one of the two layers (See fig.3), the two layers upper plate glass 110 and lower plate glass 110 in fig.5) are laminated together (see para.0106), and the heater (electrically-conductive thin layer 120) is situated between (see fig.5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify glass pane 6 and flat heater element 2 of Martinez to include the plurality of layers comprises two layers that comprise glass or polycarbonate, the heater is on one surface of one of the two layers that faces toward another one of the two layers, the two layers are laminated together, and the heater is situated between as taught by Dammura. The second glass layer provides a double-glazed window that has better thermal insulation.
Response to Arguments
Claim Rejections - 35 U.S.C. §112(a): the added limitations in claims 12 and 29 has/have raised new issues. The 112(a) rejections are maintained.
Claim Rejections - 35 U.S.C. §103 
Claim 12
Applicant’s argument: “The conductor 30 shown in Fig. 4 of Martinez has contiguous area 10 on the cover over the emitter and detector through which the emitted radiation from the emitter and the reflected radiation to the detector passes. However, this contiguous area 10 does not consists of a rectangular first area over the emitter contiguous with a rectangular second area over the detector, and wherein the first area has a different size than the second area” (see page 2, Remarks).
Claim 12 recites the new limitations: “a contiguous area on the cover over the emitter and detector through which the emitted radiation from the emitter and the reflected radiation to the detector passes, wherein the conductor does not traverse the contiguous area on the cover, wherein the contiguous area consists of a first section over the emitter and a second section over the detector, and wherein the first section is smaller than the second section. The first section is smaller than the second section”. 
It is noted that the feature “this contiguous area 10 does not consists of a rectangular first area over the emitter contiguous with a rectangular second area over the detector, and wherein the first area has a different size than the second area”. does not in the claim language (for example, not recited in independent claim 12, emphasis added); therefore, no patentable weight is given. Please see MPEP 2111.01, section II.
The Examiner respectfully disagrees with the Applicant because Martinez has contiguous area 10 consists a section over the emitter and a second section over the detector as shown in fig.1. However, it is not shown that “the first section is smaller than the second section” as claimed.
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Martinez and Nakajama (newly cited), wherein the limitation “the first section is smaller than the second section” is relied on Nakajama.
Claims 15, 22, 27, 28, 37, 38 are rejected by the virtue of their dependency from claim 12.
Claim 29
Applicant’s arguments with respect to the rejection(s) of claim(s) 29 under 103 rejections have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, wherein the limitation “the first section is smaller than the second section” is relied on Nakajama.
Claims 30,32, 33, 35, 36, and 39 are rejected by the virtue of their dependency from claim 29.
New claims 40-46
The new claims are not allowable and they are rejected in this Office Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See reference jp2006194639 in 03/16/2022 IDS discloses an apparatus having “a contiguous area on the cover over the emitter and detector through which the emitted radiation from the emitter and the reflected radiation to the detector passes, wherein the conductor does not traverse the contiguous area on the cover, wherein the contiguous area consists of a first section over the emitter and a second section over the detector, and wherein the first section is smaller than the second section. The first section is smaller than the second section” as recited in claims 12 and 29.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761